DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Objections
Claim 1 objected to because of the following informalities:  the limitation “and and a second lever...” includes the word “and” repeated.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "said first locking member," “said first relative position,” “said second relative position” and “said outer tube” in Lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "said other half" in Line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1, 8-9 and 13 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Chiang US 2008/0163718 (hereinafter Chiang).
Re. Cl. 1, Chiang discloses: A lever assembly (Fig. 2) to control actuation of an actuator of a seat post for a vehicle (see Fig. 2, the device is capable of being used in the claimed intended use), which lever assembly comprises: a housing (20, Fig. 2); a first lever (22, Fig. 2) coupled to said housing and rotatable through a first angular distance with respect to said housing (see Fig. 2-4); and and a second lever (23, Fig. 2) coupled to said housing and rotatable through half of said first angular distance with respect to said housing (see Fig. 2-4, by being rotatable with the lever 22 the entire angular distance as shown, the lever 23 is able to rotate through just half that total angular distance if the user were to compress the levers only half the entire angular distance).
Re. Cl. 8, Chiang discloses: said second lever is rotatable through half of said first angular distance (see above discussion of claim 1) and into contact with said first lever (see Fig. 2-4, while being moved, the levers contact one another) to thereby actuate said actuator to release said first locking member for movement from said first relative position to said second relative position on said outer tube (the lever assembly is capable of being used in the claimed intended use).
Re. Cl. 9, Chiang discloses: said first lever is rotatable together through said other half of said first angular distance (see Fig. 3-4, the first and second lever are rotatable together over the entire angular distance) to release said first locking member for movement from said second relative position to a third relative position on said outer tube (the lever assembly is capable of being used in the claimed intended use).
Re. Cl. 13, Chiang discloses: said lever assembly is coupled to a bicycle (see Fig. 3).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chiang in view of Jinbo US 6216078 (hereinafter Jinbo).
(see Fig. 2-4, the band clamp shown which encompasses the bike handles shown) and wherein said housing is configured to be operatively coupled to said support member in an upright position (see Fig. 2-4).  Chiang does not disclose the housing is configured to be coupled to said support member in an upside down position with respect to said support member, while said first and second levers are operable to control actuation of said actuator.  Jinbo discloses a lever assembly (Fig. 7) which includes a housing (104, Fig. 7) having a support member (102, Fig. 7) for supporting said housing and said lever (105, Fig. 7); and wherein said housing is configured to be operatively coupled to said support member in an upright position (see Fig. 7); the housing is configured to be coupled to said support member in an upside down position with respect to said support member (see Fig. 7, due to the fastener 102a passing through 114 to attach 102 to 104, the support member 102 is capable of being flipped upside down relative to 104 and then reattached using 102a, thus having the lever 105 in an opposite configuration from what is shown), while said first and second levers are operable to control actuation of said actuator (see Fig. 7; the Examiner notes that the proposed modification would still enable the levers in Chiang to be operated).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Chiang device to have the connection between the support member and housing of Jinbo since Jinbo states that such a modification enables the user to rotate the screw (102a) to stretch the band member to clamp the holder (114) to the curved section (D1) (Col. 9, Lines 46-49).  Such a .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 8-10 and 13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kodama US 2011/0204201 and Watari US 2011/0154939 disclose other known lever assemblies which are presented to the Applicant for their consideration.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E GARFT whose telephone number is (571)270-1171. The examiner can normally be reached Monday-Friday 8:00 a.m. to 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on (571)272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER GARFT/Primary Examiner, Art Unit 3632